Citation Nr: 0920605	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  04-29 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for weak joints. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1988 to April 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2007, the Veteran withdrew his request for a 
hearing before the Board.

In February 2008, the Board remanded the claim for additional 
development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directive is required.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

A separate disability, apart from chronic fatigue syndrome, 
manifested by weak joints was not affirmatively shown to have 
been present during service or since service. 


CONCLUSION OF LAW

A separate disability, apart from chronic fatigue syndrome, 
manifested by weak joints was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 and 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.317 (2008). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2002 and in March 2006.  The 
Veteran was notified of the type of evidence needed to 
substantiate the claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service. 



The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the general provision for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim. The RO has obtained the Veteran's service 
treatment records and VA treatment records, as well as 
private records. 

A VA examination is not required in the absence of competent 
evidence of a current diagnosed disability or recurrent 
symptoms of a disability.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §  
3.159(c)(4)(i).  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service treatment records show that in May 1988 the 
Veteran was seen for left patellofemoral joint syndrome.  In 
October 1989, he was seen for neck and back pain.  In January 
1990, he was seen for back and right knee pain.  In February 
1990 and in April 1990, he was seen for upper spine pain.  In 
January 1992, he had neck pain when lifting weights.  In 
March 1992, he had pain in the mid-back during physical 
training.   On separation examination, the Veteran gave a 
history of having had pain joints and recurrent back pain, 
which the examiner associated with cervical strain. 

After service, VA records show that no right or left knee 
abnormality was shown on VA examination in June 1992.  

In a rating decision in September 1992, the RO granted 
service connection for cervical strain.  In December 2002, 
the Veteran complained of multiple joint since 1996.  History 
included a left wrist fracture and fusion in 2000.  The 
impression was polyarthralgia.  In June 2003, the Veteran 
complained of painful joints. 

On VA examination in November 2003, the examiner noted that 
the Veteran had arthralgia. 

VA records show that in October 2004 the Veteran complained 
of right wrist pain without a history of trauma. 

On VA orthopedic examination in September 2005, it was noted 
that the Veteran was developing weakness of the hands. 

On VA examination for chronic fatigue syndrome in September 
2005, it was noted that the Veteran had generalized muscle 
aches and some weakness.  He had migratory joint pain 
involving the ankles, knees, wrists, and elbows. It was noted 
that he met the criteria for a diagnosis of chronic fatigue 
syndrome because of symptoms of generalized muscle aches, 
excessive fatigue, headache, migratory joint pain, reactive 
depression, and sleep disturbance. 

On VA examination in March 2006, the Veteran complained of 
intermittent aching in the ankles, knees, and wrists and 
intermittent numbness of the feet and hands.  His somatic 
symptoms also included sleep disturbance, transient tingling 
in extremities, shortness of breath, fatigue associate with 
normal appetite and weight, and relatively normal 
functioning, but with no objective physical findings as seen 
in chronic fatigue syndrome.  

VA records show that in July 2007 the Veteran complained of 
left ankle soreness with difficulty walking on that ankle.  
In July 2008, X-rays ankles and knees revealed no fracture or 
other abnormality. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § § 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).



For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
September 30, 2011, and which by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served on 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 
38 C.F.R. § 3.317(d)(2).

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires six or more of the following: acute onset of the 
condition, low grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary lymph nodes, 
generalized muscle aches or weakness, fatigue lasting 24 
hours or longer after exercise, headaches, migratory joint 
pains, neuropsychologic symptoms, or sleep disturbance.
38 C.F.R. § 4.88a.


Analysis

On the basis of the service treatment records, a disability 
manifested by weak joints was not affirmatively shown during 
service and service connection is not established under 38 
U.S.C.A. § § 1110 and 1131 and 38 C.F.R. § 3.303(a).

The service treatment records do show that the Veteran 
complained of back and right and left knee pain, but pain 
alone without a sufficient factual showing that the pain is 
derived from an in-service disease or injury is not a 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001). 

After service, although migratory joint pain and arthralgia 
have been documented, service-connection has already been 
established of chronic fatigue syndrome as an undiagnosed 
illness, following the Veteran's service in Southwest Asia.  
The diagnosis of chronic fatigue syndrome under 38 C.F.R. 
§ 4.88a includes generalized muscle weakness and migratory 
joint pains, which describe the disability, generalized joint 
weakness, sought by the Veteran and documented in the record. 

Although joint pain was noted in service, this alone is not 
enough to establish service connection.  There must be a 
current disability resulting from the condition documented 
during service. Chelte v. Brown, 10 Vet. App. 268, 271 
(1997). In the absence of proof of a separate disability, 
apart from chronic fatigue syndrome, manifested by joint 
weakness, there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

Although the Veteran is competent to describe joint weakness, 
joint weakness is not condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis or the determination as to the presence of the 
disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also, although lay evidence may establish a diagnosis of 
certain medical conditions, such as a simple medical 
condition, a disability manifested by joint weakness is not a 
simple medical condition, as the diagnosis requires objective 
signs, capable of independent verification.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (A layperson 
is competent to identify a simple medical condition, such as 
a broken leg, but not a form of cancer). 

Where as here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion. 
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion of medical causation 
is not competent evidence, for this reason, the Board rejects 
the Veteran's statements as competent evidence to support the 
claim. 

As the Board may consider only competent, independent medical 
evidence to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, where a lay assertion of medical causation is not 
competent evidence, and as there is no such favorable 
evidence, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).





ORDER

Service connection for weak joints as a separate disability 
apart from chronic fatigue syndrome is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


